--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
Mr. O.C. Kim
 
 
September 21, 2009
 
Dear Mr. OC Kim
 
FRANKLIN WIRELESS CORP., a Nevada corporation ("Franklin"), is pleased to offer
you a position of employment on the following terms. This is not an employment
contact.
 
You will serve as President for Franklin Wireless and report to the Board of
Director of Franklin Wireless
 
You will be responsible for:
 

 
●
Overall Management

 
●
Overall Operations

 
●
Sales and Marketing

 
●
Spearheading new investment sources and funding opportunities

 
●
Overall Company strategy

 
●
Product management

 
You will work primarily out of our principle office located San Diego,
California
 
You may be expected to travel as reasonably required by your duties. Franklin
will reimburse you for your reasonable and necessary travel, entertainment,
business and other expenses incurred in direct consequence of the discharge of
your duties. Franklin does not authorize you to incur any such expenses without
prior approval.
 
Of course, Franklin may change your position, duties and work location from time
to time, in its sole and absolute discretion.
 
Salary and Benefits: Your compensation will increase on January 1, 2010 to
$7083.33 per pay period, equivalent to $170,000.00 per year, less payroll
deductions and all required withholdings by Franklin. You will be paid semi
monthly. Your position is as an exempt employee. This means you are not eligible
to be paid overtime compensation. You will be immediately eligible for standard
benefits, such as medical and dental insurance, vacation, sick leave and
holidays in accordance with Franklin employment policies and any standard
Franklin policy as may be adopted by Franklin from time to time. $700.00 per
month is allowed as a car allowance during your stay in Franklin.
 
 

[sigs_logo.jpg]  Page 1 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
Franklin Board of Directors may modify your compensation and benefits from time
to time, in its sole and absolute discretion.
 
Bonus and Terms of Compensation: The Company will use its reasonable efforts to
implement a performance incentive program. You will be eligible to participate
in this discretionary, performance-based Incentive program. This incentive will
be tied to your specific responsibilities and Franklin's performance and will be
determined in the sole and absolute discretion of the Board of Directors (the
"Board").
 
Outside Activities: You are expected to devote your full time professional
attention and expertise to the business of Franklin, and to work the hours
necessary to fulfill your duties in an efficient manner. Except with the prior
written consent of the Board, you will not during your employment with Franklin
undertake or engage in any other employment, occupation or business enterprise.
This prohibition does not preclude you from holding passive investments. You may
engage in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of your employment duties for
Franklin.
 
Proprietary Information and Inventions Agreement: As a Franklin employee, you
are expected to abide by Franklin rules and regulations and to sign and comply
with a Proprietary Information and Inventions Agreement, attached hereto as
Exhibit A, which, among other things, prohibits unauthorized use or disclosure
of Franklin proprietary information.
 
At Will Employment: Your employment with Franklin is not promised for any
specified period of time. Rather, it is "at will" This means that you may
terminate your employment with Franklin at any time and for any reason
whatsoever simply by notifying Franklin. Likewise, the Franklin board of
Directors may terminate your employment at any time and for any reason
whatsoever, with or without cause or advance notice. This at-will employment
relationship cannot be changed except in a writing signed by the Franklin
Chairman of the Board.
 
Integration; Documentation: The employment terms in this letter, together with
your Proprietary Information and Inventions Agreement, supersede any other
agreements or promises made to you by anyone, whether oral or written. As
required by law, this offer is subject to satisfactory proof of your right to
work in the United States.
 
Employee Handbook, Confidentiality Agreement, Code of Conduct, and compliance
with the Company's policies, practices and procedures are terms and conditions
of your employment. As a condition of accepting this offer of employment, you
will be required to complete, sign, and return the following: Acknowledgement of
Receipt of the Handbook, Confidentiality Agreement.
 
 

[sigs_logo.jpg]  Page 2 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
Your tenure as President of Franklin Wireless shall be for a Three (3) year
period. At the end of that period, both parties may decide on renewing the
contract.
Please sign and date this letter, and return it to me by September 22, 2009 if
you wish to accept employment at Franklin under the terms described above.
 
We look forward to your favorable reply anOn behalfroductive and enjoyable work
relationship.
 
Sincerely,
 
[allsigs_logo.jpg]
 
 
Attachments:
Exhibit A
Exhibit B
Exhibit C
 
 

[sigs_logo.jpg]  Page 3 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 
In consideration of my employment or continued employment by FRANKLIN WIRELESS
CORP a Nevada corporation (the "Company"), and the compensation now and
hereafter paid to me, I hereby agree as follows:
 
1. NONDISCLOSURE
 
1.1 Recognition of Company's Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
 
1.2 Proprietary Information. The term "Proprietary Information" shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, "Proprietary Information"
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as "Inventions"); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, I am free to use information which is generally known in
the trade or industry, which is not gained as result of a breach of this
Agreement, and my own skill, knowledge, know-how and experience to.
 
1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
 
 

[sigs_logo.jpg]  Page 4 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.
 
2. ASSIGNMENT OF INVENTIONS.
 
2.1 Proprietary Rights. The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
 
2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as "Prior
Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party (ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit B for such purpose. If no such disclosure
is attached, I represent that there are no Prior Inventions.
 
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions without the
Company's prior written consent.
 
 

[sigs_logo.jpg]  Page 5 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this Section
2, are hereinafter referred to as "Company Inventions."
 
2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter "Section 2870"). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.
 
2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.
 
2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.
 
2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protected by copyright are "works made for hire," pursuant to
United States Copyright Act (17 U.S.C., Section 101).
 
 

[sigs_logo.jpg]  Page 6 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.
 
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
 
3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
 
4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company's express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (1) year after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become an employee, consultant or independent
contractor to or for any other person or entity.
 
 

[sigs_logo.jpg]  Page 7 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.
 
6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company's premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company's termination statement.
 
7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
 
8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
 
9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
 
10. GENERAL PROVISIONS.
 
10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California; as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in San Diego
County, California for any lawsuit filed there against me by Company arising
from or related to this Agreement.
 
 

[sigs_logo.jpg]  Page 8 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
 
10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
 
10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
 
10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without cause.
 
10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.
 
10.7 Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.
 
This Agreement shall be effective with the Company as of September 22, 2009
 
The obligations pursuant to Sections 1 and 2 of this Agreement shall apply to
any time during which I was previously employed, or am in the future employed,
by the Company as a consultant if no other agreement governs nondisclosure and
assignment of inventions during such period.
 
 
 

[sigs_logo.jpg]  Page 9 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
[kim1_sig.jpg]
 
 
ACCEPTED AND AGREED TO BY
FRANKLIN WIRELESS CORP.
5440 Morehouse Drive #1000
San Diego, CA 92121
 
[sig2.jpg]
 
 
 
 

[sigs_logo.jpg]  Page 10 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
EXHIBIT B - Page 2
 
SUBJECT: Previous Inventions
 
1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
FRANKLIN WIRELESS CORP.., a California corporation (the "Company"), that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:
 
No inventions or improvements. See below:
 
 
Additional sheets attached.
 
2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party (ies):
 
Invention or Improvement Party (ies) Relationship
 
1. 
2. 
3.  Additional sheets attached.
 
 
 
 
 

[sigs_logo.jpg]  Page 11 of 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[logo.jpg] 
5440 Morehouse Drive
Suite 1000
San Diego, Ca. 92121

 
 
EXHIBIT C
 
LIMITED EXCLUSION NOTIFICATION
 
THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company's equipment, supplies,
facilities or trade secret information except for those inventions that either:
 
1. Relate at the time of conception or reduction to practice of the invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company; or
 
2. Result from any work performed by you for the Company. To the extent a
provision in the foregoing Agreement purports to require you to assign an
invention otherwise excluded from the preceding paragraph, the provision is
against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
 
[kim2_sig.jpg]
 
 
 
 
 
 
 
 
 

[sigs_logo.jpg]  Page 12 of 12

 
 

--------------------------------------------------------------------------------

 